Citation Nr: 0620605	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-00 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
thoracolumbar strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to May 2001.

This claim is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in May 2005 for further 
development and is now ready for disposition.

It appears that the veteran may have attempted to raise the 
issue of an increased rating for his left knee disability.  
If he desires to pursue this claim he should do so with 
specificity at the RO.  At this point, the Board has no 
jurisdiction over the issue.


FINDINGS OF FACT

1.  Neither the pre-amended nor the amended version of the 
intervertebral disc syndrome and spine regulations are more 
favorable to this veteran's claim and both will be considered 
as applicable.

2.  Under the pre-amended back regulations, the veteran's 
service-connected back disorder was manifested by subjective 
complaints of pain; objective findings of the veteran's back 
disability included normal range of motion, no spasm, 5/5 
muscle strength, and intact sensation.  Ankylosis and 
intervertebral disc syndrome have not been shown.

3.  Under the amended back regulations, the veteran's low 
back disability has been manifested by subjective complaints 
of on-going back pain; objective findings include limited 
range of motion, pain at the extremes of motion but no muscle 
spasm.  Intervertebral disc disease has not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
thoracolumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5003-5010, 5289, 5292, 5293, 5295 (2003) (as 
amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002), DCs 5237, 
5242, 5243 (2005) (as codified at 68 Fed. Reg. 51,454 (Aug. 
27, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

In July 2002, the veteran filed the current claim.  The 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("amended 
intervertebral disc regulations").  Further, the remaining 
spinal regulations were amended in September 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003) ("amended spine 
regulations").  

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the amended 
regulations and consider whether a rating higher than the 
pre-amended rating is warranted.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran contends that his back is worse than currently 
evaluated.  The RO initially rated his low back disability 
under pre-amended DC 5292 (limitation of motion of the lumbar 
spine) and assigned a 10 percent disability rating.  The 
veteran's low back disability has subsequently been 
considered under the amended intervertebral disc and amended 
spine regulations.  

In order for the veteran to receive a rating higher than 10 
percent for his low back disability under the pre-amended 
spine and disc regulations, the medical evidence must show 
the following:

*	favorable ankylosis (40 percent under pre-amended 5289);
*	moderate limitation of motion (20 percent under pre-
amended DC 5292); 
*	moderate intervertebral disc syndrome with recurring 
attacks (20 percent under pre-amended DC 5293); or
*	lumbosacral strain where there was muscle spasm on 
extreme forward bending and unilateral loss of lateral 
spine motion in a standing position (20 percent under 
pre-amended DC 5295).

The veteran underwent only one VA examination (in September 
2002) under the pre-amended spine regulations.  The Board 
will also consider private medical evidence during the 
relevant time frame.

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  In the September 
2002 VA examination report, range of motion was reported as 
flexion to 95 degrees (anatomically normal is 0-90 degrees), 
and extension to 35 degrees (30 degrees is anatomically 
normal), right and left lateral flexion to 40 degrees (with 
30 degrees as anatomically normal), right and left rotation 
to 35 degrees (anatomically normally to 30 degrees).  Because 
the evidence does not show ankylosis of the lumbar spine, 
there is no basis under pre-amended DC 5289 for an increased 
rating.

Similarly, there is no basis for a higher rating under pre-
amended DC 5292.  Specifically, the Board finds that the 
completely normal ranges of motion reported in the September 
2002 VA examination do not rise to the level of "moderate" 
limitation of motion as anticipated by the regulations.  

To the extent the veteran complained of pain on motion, it 
was reported at the end of the motion and did not have the 
functional equivalent of moderate limitation of motion.  The 
examiner specifically reported that weakness, incoordination, 
fatigue, or lack of endurance did not further limit the 
veteran's range of motion.  As moderate limitation of motion 
of the lumbar spine is not shown, the evidence does not 
support a higher rating under pre-amended DC 5292.  

With respect to a higher rating under intervertebral disc 
regulations under DC 5293, the Board notes that all the 
medical evidence post-dates the effective date of the amended 
disc regulations.  Nonetheless, the medical evidence does not 
support a finding of intervertebral disc syndrome.  
Specifically, the September 2002 X-rays showed no 
abnormalities of the lumbosacral spine.  Private medical 
evidence also does not show a diagnosis of intervertebral 
disc syndrome.  As intervertebral disc syndrome has not been 
shown, the pre-amended intervertebral disc syndrome 
regulations are not for application.

Next, the evidence of record does not establish that the 
veteran's clinical disability approximates the criteria for a 
20 percent rating under pre-amended DC 5295.  Turning again 
to the September 2002 VA examination, the evidence revealed 
tenderness in the muscular area on the upper lumbar and lower 
thoracic areas but there were no muscle spasms, normal 
sensation, normal deep tendon reflexes, and normal range of 
motion.  In this case, the current 10 percent rating 
contemplates "characteristic pain on motion" as described 
by the veteran.  As there is no evidence of muscle spasms or 
loss of lateral spine motion, a higher rating is not 
warranted under pre-amended DC 5295.  

Private medical evidence was also reviewed.  The veteran was 
treated by a chiropractor on several occasions between March 
and May 2003.  He was diagnosed with lumbar segmental 
dysfunction, lumbar facet syndrome, and nerve root irritation 
and treated with physical therapy.  However, the evidence 
does not show ankylosis, limitation of motion, or muscle 
spasms to warrant a higher rating.  Because the evidence does 
not support a higher rating under the pre-amended 
regulations, the veteran's claim is denied.

Next, the Board will consider whether the veteran is entitled 
to a higher rating under the amended regulations.  Under the 
amended regulations, a higher than 10 percent rating will be 
warranted when the objective medical evidence shows the 
following:

*	with forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees;
*	with the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; 
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; 
*	with intervertebral disc syndrome by combining under 
§ 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations 
for all other disabilities, or 
*	with incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months; whichever 
method results in the higher evaluation.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In this case, the Board finds that the evidence does not 
support a higher rating under the amended regulations.  
First, the Board finds that there is no basis for a higher 
rating based on forward flexion of the thoracolumbar spine.  

Specifically, in the November 2005 VA examination report 
range of motion was reported as flexion to 70 degrees, 
extension to 20 degrees, side to side bending to 20 degrees, 
and side to side rotation to 30 degrees.  The "normal" 
ranges of motions listed in the provided Note (2) are the 
maximum that can be used for calculating the combined range 
of motion.  Under that mandate, the veteran's most current 
ranges of motion are added together as follows:

70 (forward flexion) + 20 (extension) + 
20 (left lateral flexion) + 20 (right 
lateral flexion) + 30 (right rotation) + 
30 (left rotation) = a total of 190 
degrees

The combined range of motion totaling 190 degrees is well 
above the level which would support a 20 percent rating.  
Even considering the veteran's complaints of pain (which were 
reported at the extremes of the ranges of motion), the Board 
finds that the evidence does not support a higher rating 
under this provision of the amended regulations.

Next, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour may warrant a higher 
rating.  However, while the veteran reported complaints of 
pain, the most recent VA examination failed to show objective 
evidence of muscle spasm.  Moreover, his gait was reported as 
normal.  Therefore, the medical evidence does not support a 
higher rating under this provision of the amended 
regulations.

Next, as noted above, the Board finds that the regulations 
regarding intervertebral disc syndrome, based both on the 
General Rating Formula and on Incapacitating Episodes, are 
not for application as the evidence does not show 
intervertebral disc disease at this time.  Specifically, in 
the most recent VA examination dated in November 2005, the 
examiner related that X-rays showed maintenance of the disc 
space heights and no evidence of degenerative changes.  
Therefore, the Board finds that there is no basis for a 
higher rating for intervertebral disc syndrome.

The Board has considered the veteran's written statements 
that his service-connected low back disability is worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in May 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
January 2006.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The May 2005 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the December 2003 statement of the case (SOC).  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in September 2002 and 
November 2005.  The available medical evidence is sufficient 
for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.




ORDER

The claim for entitlement to a rating in excess of 10 percent 
for thoracolumbar strain is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


